Case 6:20-cv-00299-MJJ-PJH Document 44 Filed 06/11/20 Page 1 of 1 PageID #: 564



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION

 NICOLE VINCENT, ET AL.                               CIVIL ACTION NO. 6:20-cv-00299

 VERSUS                                               JUDGE JUNEAU

 D.R. HORTON, INC. – GULF COAST,                      MAGISTRATE JUDGE HANNA
 ET AL.

                                           JUDGMENT

        This matter was referred to United States Magistrate Judge Patrick J. Hanna for report

 and recommendation. After an independent review of the record, and consideration of objections

 filed, this Court concludes that the Magistrate Judge’s report and recommendation is correct and

 adopts the findings and conclusions therein as its own. Accordingly,

        IT IS ORDERED, ADJUDGED, AND DECREED that the plaintiffs’ motion to

 remand or alternatively sever (Rec. Doc. 14) is GRANTED IN PART and DENIED IN PART,

 consistent with the report and recommendation. More particularly, the motion is GRANTED to

 the extent that the plaintiffs seek remand of this matter to the 15th Judicial District Court,

 Lafayette, Louisiana, and denied in all other respects. Accordingly,

        IT IS FURTHER ORDERED, ADJUDGED AND DECREED that this matter is

 hereby remanded to the 15th Judicial District Court, Lafayette, Louisiana.

       THUS DONE AND SIGNED in Lafayette, Louisiana, on this 10th day of June, 2020.




                                                     MICHAEL J. JUNEAU
                                                     UNITED STATES DISTRICT JUDGE
